Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/597,452 filed on 08/13/2021.  Claim(s) 1-20 is/are pending and have been examined.
Double Patenting
Claim(s) 1, 3-4, 7, and 14 is/are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1, 7, and 8 of U.S. Patent No. 10,506,264 in view of Lu et al. (US 2013/00780859).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
For example, note the following relationship between the instant application claim and patented application claims.
Claims 1, 3-4, 7, 9-10, 14, and 16-17 of the instant application corresponds to that of Claims 1, 7, and 8 of patented application except that pending application in claim 1 contains additional limitation wherein a packet identifier is allocated to each of the first video stream, the second video stream, and the information including the descriptor; 
when frame rate changes according to an operation of service switching.
In an analogous art, Lu teaches wherein an identifier is allocated to each of the first video stream, the second video stream, and the information including the descriptor 
when frame rate changes according to an operation of service switching (Paragraph 0066 teaches each component bitstreams is assigned a non-overlapping range of PRIDs. Paragraph 0119 teaches when two or more independent mode-1 streams are generated the encoder(s) adjust the base-layer value of PRID that is the value of PRID associated with the base layer, of each mode-1 stream in order to signal the importance of the base temporal layers relative to other layers across the streams. The base-layer value of PRID for the next higher bitrate mode-1 stream is shifted up by one plus the value of PRID for the highest temporal scalability layer in the lowest bitrate mode-1 stream, such that values of PRID are in non-overlapping ranges for the respective mode-1 streams. Paragraph 0120 table 3 teaches the PRID values for corresponding base and enhancement layer streams. Paragraph 0140 teaches the base-layer value of PRID for the lowest bitrate stream is unchanged, equal to 0. The base-layer value of PRID for the next higher bitrate stream is shifted up by one plus the value of PRID for the highest layer in the lowest bitrate stream. Paragraph 0141 table 5 teaches the PRID values for corresponding base and enhancement layer streams. As seen on the tables, the PRIDs are adjusted based on the streams that are sent in the different modes. Each mode provides streams at different service levels. Table 3 shows simulcast stream 3 having PRID values of 0-1 with a frame rate of 7.5 fps and 15 fps respectively. While simulcast stream 2 has PRID values of 2-4 having a frame rate of 7.5, 15, 30 fps respectively. Differences between simulcast stream 2 and 3 are different resolution(s) and frame rate(s) available, with simulcast stream 2 providing a higher frame rate. Thus, we can see in accordance with service switching, ie, selection of bitstream in regards to capabilities, simulcast stream 2 provides a higher frame rate, where hierarchy of simulcast stream 2 is shifted up by one, PRID 2-4. Similarly since a variety of frame rates are supported, where each stream may offer different frame rates, when encoder(s) are operating in each mode, where different service levels of streams are provided, hierarchy structure may also be maintained, also see Tables 4-5, where simulcast stream 3 continues to have a PRID value range of 0-1).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include wherein an identifier is allocated to each of the first video stream, the second video stream, and the information including the descriptor; when frame rate changes according to an operation of service switching, as taught by Lu, for the advantage of providing identification for data provided in the system, allowing for the system to easily make sense of what’s what, enabling the system to adapt and provide/receive desired content, so that the system would be able to properly process content/data for consumption.
In an analogous art, Suh teaches wherein identifier allocated is a packet identifier (Paragraph 0073, 0079, 0088, 0091, 0094-0095, 0140-0143, 0149, 0151-0152 packet identifiers allocated for different streams and data).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lu to include wherein identifier allocated is a packet identifier, as 

Claims 5, 11, 18, of the instant application corresponds to that of Claim 4 of patented application.
Claims 6, 12, 19, of the instant application corresponds to that of Claim 5 of patented application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 6- 8, 12, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2013/00780859) in view of Suh et al. (US 2011/0261158).
Consider claim 1, Lu teaches a transmission device comprising: 
circuitry (Figs.1, 2a-b) configured to: 
perform hierarchical encoding on image data of each picture that constitutes moving image data (multi-layer encoder 210-Fig.2a, encoder 1-n 211-21n – Fig.2b, Paragraph 0042-0043, 0054 teaches a system that includes video encoders that produces a component bitstream of encoded data. Output bitstream from an encoder can be a non-scalable bitstream or scalable bistream) and generate a first video stream including encoded image data of pictures in a lower hierarchy, a second video stream including encoded image data of pictures in a higher hierarchy (Paragraph Thus, mode 3 capable encoder(s) can produce mode 0 stream(s) that may just contain the base layer for a particular stream, and produce in modes 1-3, stream(s) that contain both base and/or enhancement layer(s). When multiplexing the bitstreams into the MLE bitstream marker data units and various identifiers may be inserted to better identify the contents within the MLE bitstream for demultiplexing/decoding. PRID identifiers are provided for layers of each bitstream, where the largest PRID of a particular bitstream would indicate the maximum PRID {hierarchy} of that bitstream),
wherein an identifier is allocated to each of the first video stream, the second video stream, and the information including the descriptor (Paragraph 0060 teaches MUX can insert marker data units in MLE bitstream. Each of the marker data units include a priority identifier, PRID, and one or more quality layer identifiers such as a quality identifier, QID, dependency identifier, DID, and/or temporal identifier, TID. Paragraph 
set a hierarchy of the second video stream as a fixed hierarchy that is a higher hierarchy than a highest hierarchy that the first video stream is configured to have when a frame rate changes according to an operation of service switching, wherein the highest hierarchy of the first video stream is within a previously allocated range (Paragraph 0066 teaches each component bitstreams is assigned a non-overlapping range of PRIDs. Paragraph 0119 teaches when two or more independent mode-1 streams are generated the encoder(s) adjust the base-layer value of PRID that is the value of PRID associated with the base layer, of each mode-1 stream in order to signal the importance of the base temporal layers relative to other layers across the streams. The base-layer value of PRID for the next higher bitrate mode-1 stream is shifted up by one plus the value of PRID for the highest temporal scalability layer in the lowest bitrate mode-1 stream, such that values of PRID are in non-overlapping ranges for the respective mode-1 streams. Paragraph 0120 table 3 teaches the PRID values for corresponding base and enhancement layer streams. Paragraph 0140 teaches the base-layer value of PRID for the lowest bitrate stream is unchanged, equal to 0. The base-layer value of PRID for As seen on the tables, the PRIDs are adjusted based on the streams that are sent in the different modes. Each mode provides streams at different service levels. Table 3 shows simulcast stream 3 having PRID values of 0-1 with a frame rate of 7.5 fps and 15 fps respectively. While simulcast stream 2 has PRID values of 2-4 having a frame rate of 7.5, 15, 30 fps respectively. Differences between simulcast stream 2 and 3 are different resolution(s) and frame rate(s) available, with simulcast stream 2 providing a higher frame rate. Thus, we can see in accordance with service switching, ie, selection of bitstream in regards to capabilities, simulcast stream 2 provides a higher frame rate, where hierarchy of simulcast stream 2 is shifted up by one, PRID 2-4. Similarly since a variety of frame rates are supported, where each stream may offer different frame rates, when encoder(s) are operating in each mode, where different service levels of streams are provided, hierarchy structure may also be maintained, also see Tables 4-5, where simulcast stream 3 continues to have a PRID value range of 0-1); 
insert the information including the descriptor (Paragraph 0018 teaches receiving and parsing marker data units in the MLE bitstream, where each of the marker data units includes a PRID and one or more quality layer identifiers. Paragraph 0060 teaches as part of multiplexing, 
transmit the container that includes the first video stream and the second video stream (Paragraph 0046 teaches multi-layer encoder 210 multiplexes the component bitstreams together to form an MLE bitstream 221. Paragraph 0047 teaches MLE bitstream can include multiple SVC bitstreams, scalable video coded, multiplexed together. Paragraph 0054 teaches multiplexing the component bitstreams together to form an MLE bitstream 221. Paragraph 0119, 0140 teaches an MLE bitstream can include multiple streams including base streams and enhancement streams generated from an encoder. Paragraph 0060 teaches as part of multiplexing, MUX can insert marker data units in the MLE bitstream. Each marker data units includes a priority identifier, PRID, and one or more quality layer identifiers such as a quality identifier, QID, dependency identifier, DID, and/or temporal identifier, TID).
Lu does not explicitly teach wherein identifier allocated is a packet identifier.
In an analogous art, Suh teaches wherein identifier allocated is a packet identifier (Paragraph 0073, 0079, 0088, 0091, 0094-0095, 0140-0143, 0149, 0151-0152 packet identifiers allocated for different streams and data).


Consider claim 7 and 14, Lu teaches a reception device and method comprising:
circuitry (Figs.1, 2a-b) configured to: 
receive a container including a first video stream having encoded image data of pictures in a lower hierarchy, a second video stream having encoded image data of pictures in a higher hierarchy (MLE dempultiplexer 250, decoder 1-n 271-27n – Figs.2a-b; Paragraph 0049 teaches MLE bitstream DEMUX 250 receives the MLE bitstream 221 and demultiplexes at least a part of a component bitstream 251 from it. Paragraph 0050 teaches DEMUX 250 separates the MLE bitstream into component bitstreams for delivery to decoders 271-27n. Paragraph 0060 teaches each of the marker data units includes a priority identifier, PRID. Paragraph 0113 teaches a base layer with a PRID value of 0. A PRID value of 1 represents the next higher layer, or equivalently the first enhancement layer, and so forth), and information including a descriptor, the descriptor having a first level specification value of the first video stream, a second level specification value of a video stream that is Thus, mode 3 capable encoder(s) can produce mode 0 stream(s) that may just contain the base layer for a particular stream, and produce in modes 1-3, stream(s) that contain both base and/or enhancement layer(s). When multiplexing the bitstreams into the MLE bitstream marker data units and various identifiers may be inserted to better identify the contents within the MLE bitstream for demultiplexing/decoding. PRID identifiers are provided for layers of each bitstream, where the largest PRID of a particular bitstream would indicate the maximum PRID {hierarchy} of that bitstream),
wherein an identifier is allocated to each of the first video stream, the second video stream, and the information including the descriptor (Paragraph 0060 teaches MUX can insert marker data units in MLE bitstream. Each of the marker data units include a priority identifier, PRID, and one or more quality layer identifiers such as a quality identifier, QID, dependency identifier, DID, and/or temporal identifier, TID. Paragraph 0061 teaches ahead of such NAL units in the MLE bitstream, MUX inserts marker data units that mark the slice NAL units with appropriate priority and quality layer identifiers, QID, DID, and/or TID. In contrast, NAL unit for SVC extension slice is marked with NAL unit type of 20 and already includes priority and quality layer identifiers, QID, DID, and/or TID);

wherein a hierarchy of the second video stream is set as a fixed hierarchy that is a higher hierarchy than a highest hierarchy that the first video stream is configured to have when a frame rate changes according to an operation of service switching, wherein the highest hierarchy of the first video stream is within a previously allocated range (Paragraph 0066 teaches each component bitstreams is assigned a non-overlapping range of PRIDs. Paragraph 0119 teaches when two or more independent mode-1 streams are generated the encoder(s) adjust the base-layer value of PRID that is the value of PRID associated with the base layer, of each mode-1 stream in order to signal the importance of the base temporal layers relative to other layers across the streams. The base-layer value of As seen on the tables, the PRIDs are adjusted based on the streams that are sent in the different modes. Each mode provides streams at different service levels. Table 3 shows simulcast stream 3 having PRID values of 0-1 with a frame rate of 7.5 fps and 15 fps respectively. While simulcast stream 2 has PRID values of 2-4 having a frame rate of 7.5, 15, 30 fps respectively. Differences between simulcast stream 2 and 3 are different resolution(s) and frame rate(s) available, with simulcast stream 2 providing a higher frame rate. Thus, we can see in accordance with service switching, ie, selection of bitstream in regards to capabilities, simulcast stream 2 provides a higher frame rate, where hierarchy of simulcast stream 2 is shifted up by one, PRID 2-4. Similarly since a variety of frame rates are supported, where each stream may offer different frame rates, when encoder(s) are operating in each mode, where different service levels of streams are provided, hierarchy structure may also be maintained, also see Tables 4-5, where simulcast stream 3 continues to have a PRID value range of 0-1); and 
extract only encoded image data of the pictures included in the first video stream or extract both of encoded image data of the pictures included in the first video stream and encoded image data of the pictures included in the second video stream according to decode performance, and obtain image data of each picture that constitutes moving image data by performing a decode process on the encoded image data of each extracted picture (Paragraph 0049 teaches MLE bitstream DEMUX 250 receives the MLE bitstream 221 and demultiplexes at least a part of a component bitstream 251 from it. Paragraph 0050 teaches DEMUX 250 separates the MLE bitstream into component bitstreams for delivery to decoders 271-27n. Different decoders can receive different versions of the video from the MLE DEMUX. Paragraph 0050 considering computational capabilities, screen size or quality setting of a given decoder, or considering the network bandwidth between devices, selecting all or part of a component bitstream that is appropriate in terms of bit rate, spatial resolution, frame rate or other quality level. Paragraph 0119, 0140 teaches an MLE bitstream can include multiple streams including base streams and enhancement streams generated from an encoder. Paragraph 0112 teaches decoding of base and enhancement layers).

In an analogous art, Suh teaches wherein identifier allocated is a packet identifier (Paragraph 0073, 0079, 0088, 0091, 0094-0095, 0140-0143, 0149, 0151-0152 packet identifiers allocated for different streams and data).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lu to include wherein identifier allocated is a packet identifier, as taught by Suh, for the advantage of enabling the system to easily distinguish and identify what to do with received packet(s)/data, providing for more efficient processing of received data.

Consider claims 2, 8, and 15, Lu and Suh teach wherein a fixed identifier is applied to the first video stream and the second video stream, respectively (Lu - Paragraph 0060 teaches as part of multiplexing, MUX can insert marker data units in the MLE bitstream. Each marker data units includes a priority identifier, PRID, and one or more quality layer identifiers such as a quality identifier, QID, dependency identifier, DID, and/or temporal identifier, TID. Paragraph 0064-0068 teaches inserting NAL units and other parameters into each component bitstream. Paragraph 0068, 0104 teaches PPSIDs, SPSIDs, etc are unique across multiple component/simulcast bitstreams).

claims 6, 12, and 19, Lu and Suh wherein the number of hierarchies of the second video stream is one (Lu - Paragraph 0120 Table 3, Paragraph 0132 Table 4, Paragraph 0141 Table 5).


Claim(s) 5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2013/00780859), in view of Suh et al. (US 2011/0261158), in view of Haskell (US 2009/0122877), and further in view of Jang et al. (US 2011/0182354).
Consider claims 5, 11, and 18, Lu and Suh teach first video stream includes encoded image data, the video stream that is composed of the first video stream and the second video stream includes encoded image data (Lu - Paragraph 0045 teaches different versions of video are encoded for video conference, video telephone call, streaming over the Internet, etc. Component bitstreams can differ from each other in terms of number of layers of temporal, spatial and/or SNR scalability supported in the bitstream, if the bitstream is scalable at all. Component bitstreams can be encoded for the same profile and level of decoding, or different component bitstreams can be encoded for different profile and/or level of decoding to server decoders with different capabilities. Paragraph 0095 teaches mode-3 encoder can produce a bitstream conformant with mode 0, mode 1, mode 2q or mode 2s. Table 2, Table 3, and Table 6 teaches different types of simulcast streams generated and sent that conform to Mode 0, Mode 1, and Mode 3).

In an analogous art, Haskell teaches wherein a first video stream includes encoded image data of 60 Hz (Fig.1, Paragraph 0043 teaches a base layer sequence 120 is provided to a base layer encoder 140 to generate an encoded base layer bitstream 150. Base layer sequence is in 60 Hz format).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lu and Suh to include wherein a base stream includes encoded image data of 60 Hz, as taught by Haskell, for the advantage of providing a base content refresh rate that is compatible with a majority of display devices, enabling smooth playback of content for the user.
Lu, Suh, and Haskell do not explicitly teach wherein the video stream includes encoded image data of 120 Hz.
In an analogous art, Jang teaches wherein a video stream includes encoded image data of 120 Hz (Paragraph 0019 teaches an encoder can be devise that implements enhancement layer at 120 Hz).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lu, Suh, and Haskell to include wherein a video stream includes encoded image data of 120 Hz, as taught by Jang, for the advantage of providing a higher content refresh rate, that enables for smoother playback of high motion content such as sports and games, enhancing users entertainment experience.

Claim(s) 3, 4, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2013/00780859), in view of Suh et al. (US 2011/0261158), and further in view of Tsukagoshi (US 2012/0075421).
Consider claims 3, 9, and 16, Lu and Suh do not explicitly teach wherein the descriptor is inserted into the container during a transmission period of the first stream and before a transmission period of the second stream.
In an analogous art, Tsukagoshi teaches wherein a descriptor is inserted into a container during a transmission period of a first stream and before a transmission period of a second stream (Paragraph 0156 teaches inserting stream association information, SAI, into the first transport stream TS1. Paragraph 0192 teaches a period tn-1 where a first transport stream TS1 is transmitted. The first transport stream includes a stream association information SAI, and associated packet identifiers, PID. Paragraph 0194 teaches during a period following the period of tn-1, second transport stream TS2 is transmitted. Paragraph 0276 teaches example shown has been wherein transport stream is distributed over broadcast waves. Present invention can be applied to a case where transport stream is distributed through a network such as Internet or the like, in the same way. Even in the event of Internet distribution with a container file format other than the transport stream, structure of above-mentioned association data can be applied).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lu and Suh to include wherein a descriptor is inserted 

Consider claims 4, 10, and 17, Lu, Suh, and Tsukagoshi wherein information of a video layer is information of the first stream during the transmission period of the first stream and before the transmission period of the second stream (Tsukagoshi – Paragraph 0156 teaches inserting stream association information, SAI, into the first transport stream TS1. Stream association information, SAI, associates the video elementary streams of the base view and N non-base views. Paragraph 0139 teaches stream association descriptor inserted includes stream association information. Stream association information associates base view with non-base view content of the stream. Paragraph 0192 teaches a period tn-1 where a first transport stream TS1 is transmitted. The first transport stream includes a stream association information SAI, and associated packet identifiers, PID. Paragraph 0194 teaches during a period following the period of tn-1, second transport stream TS2 is transmitted. Paragraph 0276 teaches example shown has been wherein transport stream is distributed over broadcast waves. Present invention can be applied to a case where transport stream is distributed through a network such as Internet or the .

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2013/00780859), in view of Suh et al. (US 2011/0261158), and further in view of Mitani et al. (US 2012/0038829).
Consider claims 13 and 20, Lu and Suh do not explicitly teach wherein the circuitry is further configured to perform an interpolation or subsampling process on the decoded image data to adjust a frame rate to a display capability.
In an analgous art, Mitani teaches wherein circuitry is further configured to perform an interpolation or subsampling process on the decoded image data to adjust a frame rate to a display capability (Paragraph 0030).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Lu and Suh to include wherein circuitry is further configured to perform an interpolation or subsampling process on the decoded image data to adjust a frame rate to a display capability, as taught by Mitani, for the advantage of increasing frame rate of the video in accordance with characteristics of the display panel (Mitani – Paragraph 0030), to better provide matching/equivalent rate(s), providing a smoother display of content. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON K LIN/Primary Examiner, Art Unit 2425